Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131591                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  GILBERT CHARLES VAN POPERIN,                                                                        Robert P. Young, Jr.
  and DEVELOPMENT ENGINEERING                                                                         Stephen J. Markman,
                                                                                                                     Justices
  CO.,
            Plaintiffs-Appellants,
  v                                                                SC: 131591
                                                                   COA: 265168
                                                                   Macomb CC: 2002-004858-CK
  VINCENT DILORENZO, ANGELA
  TINERVIA, and D & T CONSTRUCTION
  COMPANY,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the May 30, 2006
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2006                   _________________________________________
           l1218                                                              Clerk